Title: To George Washington from Lieutenant Colonel Ebenezer Gray, 5 November 1778
From: Gray, Ebenezer
To: Washington, George


  
    Sir
    Norwalk [Conn.] Novr 5th 1778
  
  last Night Leeutt Smith and Two other Officers returned from Long Iland by whom I have received the following Intellegence—they recd their Information from a Person who left N. York monday Evening. he  
    
    
    
    says that the Enemy are still Imbarking—the Ferry stairs were much crouded with Soldiers; that a Considerable Numbr of Waggons are shipped—the Prices of Murchandize especially of West India Goods is raised more than 100 ⅌ Cent occassioned by the Army’s seizing most of the Rum Sugar & molasses that was in Town for their use, the Brittish Fleet are still lying at the Narrows and Watering Place, in the County of Suffolk on Long Iland Wheat is lately raised to 4 Dollars ⅌ Bushl & in Kings & Queens Countys to 5 Dollars; the Winds of late have been so high & the Sea so boisterous that the whale Boats have not been able pass only this Once, in which the Boats almost filled with Water. from Your Excelly most Obedt & Humbe Servt

  Ebenezer Gray

